Citation Nr: 0827191	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-11 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from January 1986 to December 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously before the Board in 
July 2007, when it was remanded for additional development of 
the evidence.

The veteran testified at a Board hearing in November 2006. A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  The appellant is not shown to have engaged in combat.

2.  The occurrence of the appellant's claimed in-service 
stressors have not been verified by corroborating official 
military records nor any other form of objective supporting 
evidence.

3.  PTSD was not manifested during active duty service, nor 
is any current PTSD otherwise shown to be related to such 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active duty service.  38 U.S.C.A §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 4.125(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a letter sent in June 2005, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, this letter advised of the veteran of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the June 2005 letter was sent to the 
appellant prior to the September 2005 RO rating decision 
currently on appeal.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet.App. 112 (2004).  Another 
VCAA letter was sent to the veteran in September 2007, and 
this letter was effectively timely as it preceded the most 
recent RO readjudication of this claim in connection with the 
issuance of the March 2008 supplemental statement of the 
case.

The record shows that the September 2007 mailing additionally 
provided special notice specific to claims involving PTSD due 
to personal assault, associated with the provisions of 38 
C.F.R. § 3.304(f) dealing with the verification of personal 
assault stressors.  The September 2007 mailing also provided 
the veteran with a personal assault questionnaire; the record 
does not reflect that the veteran replied to this 
questionnaire, but the veteran had previously submitted a 
reply to an earlier PTSD personal assault questionnaire in 
November 2005.  Moreover, the veteran has otherwise offered 
substantial testimony describing her recollections of the 
claimed personal assault stressor events and the impact of 
those events upon her behavior and functioning, including to 
the December 2007 VA psychiatric examiner and at her November 
2006 Board hearing.  The Board finds that the veteran has 
been fully informed of the provisions required by regulation 
in personal assault PTSD claims.

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter in September 
2007 which directly explained how VA determines disability 
ratings and effective dates.  This notice was provided to the 
appellant prior to the most recent RO readjudication of this 
case and issuance of a supplemental statement of the case in 
March 2008.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained.  The 
veteran's service personnel records have been specially 
obtained and associated with the claims folder for 
consideration in this case involving a claim of PTSD due to 
personal assault.  The veteran has been afforded multiple VA 
examinations to evaluate her disability pertinent to this 
claim on appeal; a VA psychiatric examination report dated 
December 2007 and its February 2008 addendum are most 
recently of record.  The most recent VA psychiatric 
examination was conducted at the direction of the Board's 
July 2007 remand to assist in the development of evidence 
which might corroborate the occurrence of a claimed personal 
assault.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

This case features the veteran's claim of entitlement to 
service connection for a psychiatric disability, to include 
PTSD, anxiety, and depressive disorder.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Preliminarily, the Board notes that the veteran's service 
medical records contain no suggestion of in-service 
manifestations of PTSD.  The Board has reviewed the service 
medical records carefully, and notes that the indications 
that the veteran was  "anxious" and reported "frequent 
trouble sleeping" in July 1988.  However, the veteran was 
noted to be pregnant at this time, and her July 1988 service 
medical examination (within five months of her official 
separation from service) shows that the veteran was 
determined to be psychiatrically normal with no pertinent 
abnormalities at that time.  There is otherwise no suggestion 
of PTSD diagnosis or symptomatology during service.  The 
Board thus turns its attention to consideration of this claim 
on the basis presented by the veteran: that she currently 
suffers from PTSD as a consequence of undocumented personal 
assaults during service.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  A diagnosis of 
PTSD which is based on an examination which relied upon an 
unverified history is inadequate.  See West v. Brown, 7 
Vet.App. 70, 77-78 (1994).

Initially, the Board notes that there is no evidence in the 
record that the veteran served in combat nor is the veteran 
claiming that she served in combat or that her PTSD is 
related to combat.  Rather the veteran's principal claimed 
stressors primarily include allegedly being traumatized by 
multiple sexual assaults while in service.  Specifically, the 
veteran is claiming that she was sexually assaulted by 
superior officers on multiple occasions, and that she lived 
under the threat of retaliation if she did not cooperate with 
the demands of the assailants.

As it is not shown that the veteran engaged in combat, her 
unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, an alleged service stressor must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet.App. 
128 (1997); Doran v. Brown, 6 Vet.App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet.App. 163 (1996).

Further, the Court has noted that in claims for service 
connection for PTSD based on personal assault, VA has 
established special procedures for evidentiary development.  
Patton v. West, 12 Vet.App. 272, 277 (1999).  These 
procedures, which became effective in February 1996, take 
into account the fact that since personal assault is an 
extremely sensitive issue, many incidents of personal assault 
are not officially reported, and victims of this type of in-
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.  These procedures 
thus acknowledge the difficulty claimants face in 
establishing the occurrence of the stressor through standard 
evidence, and the need for development of alternate sources 
of evidence.

The Board notes that the current version of 38 C.F.R. 
§ 3.304(f) essentially serves to codify previously existing 
provisions of VA Adjudication Procedure Manual M21-1.  That 
manual has been rescinded and reissued as amended in a manual 
rewrite (MR).  Provisions for developing PTSD claims appear 
at M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 13 
(2007), which provides in part for requesting stressor 
information from the U.S. Army and Joint Services Records 
Research Center (JSRRC), after obtaining stressor 
identification information from the claimant.

In addition, the Court in Patton held that the evidence need 
only be in relative equipoise to prevail on the question of 
the existence of the stressor.  Finally, effective March 7, 
2002, VA amended the regulations concerning the evidence 
necessary to establish the occurrence of a stressor in claims 
for service connection for PTSD resulting from personal 
assault.  These new regulations partially divided and 
expanded 38 C.F.R. § 3.304(f), and require that VA not deny 
such claims without: (1) first advising claimants that 
evidence from sources other than a claimant's service medical 
records, including evidence of behavior changes, may 
constitute supporting evidence of the stressor; and (2) 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3).

Specifically, this regulation provides the following 
guidance: If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources. Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 38 C.F.R. § 3.304(f)(3). 

The record shows that the veteran was advised of the content 
of these provisions in the September 2007 VCAA mailing.  The 
September 2007 mailing also provided the veteran with a 
personal assault questionnaire; the record does not reflect 
that the veteran replied to this questionnaire,  but the 
veteran had previously submitted a reply to an earlier PTSD 
personal assault questionnaire in November 2005.  Moreover, 
the veteran has otherwise offered substantial testimony 
describing her recollections of the claimed personal assault 
stressor events and the impact of those events upon her 
behavior and functioning, including to the December 2007 VA 
psychiatric examiner and at her November 2006 Board hearing.  
The Board finds that the veteran has been fully informed of 
the provisions required by regulation in personal assault 
PTSD claims.

The veteran claims that she suffers from PTSD due to events 
featuring multiple sexual assaults by superior officers 
during service.  The record shows that the veteran's current 
psychiatric diagnoses include PTSD, including as noted in a 
January 2006 VA psychiatric examination report authored in 
association with the development of this claim.  The January 
2006 VA diagnosis of PTSD offers that the pathology is at 
least as likely as not related to the veteran's reported in-
service stressor events.  While this diagnostic evaluation 
does not provide any probative evidence to show that the 
alleged in-service stressors occurred, the January 2006 VA 
examination report does establish a current diagnosis and a 
potential nexus opinion should one of the claimed in-service 
stressors be verified.  Thus, the matter of verifying the 
occurrence of one of the veteran's alleged in-service 
stressors is decisively essential in reviewing this appeal.

The veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  The 
Board notes that there is no indication in the service 
records that the alleged personal assaults occurred; the 
veteran's November 2006 hearing testimony explained that she 
did not reveal the assaults to anyone during her period of 
service, due to the sensitivity of the topic and the threats 
of her assailants.  In its July 2007 remand of this case, the 
Board discussed that alternative evidence such as behavior 
changes that occurred at the time of the incident, might 
still establish that an in-service stressor occurred; the 
Board discussed that VA may submit any alternative evidence 
that it received to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3); see 
Patton v. West, 12 Vet.App. 272 (1999) (holding that certain 
special M21 manual evidentiary procedures apply in post-
traumatic stress disorder personal assault cases).  The Board 
directed that the veteran be afforded a new VA psychiatric 
examination to offer an opinion as to whether there is any 
evidence of action or behavioral changes which indicate that 
it is at least as likely as not that the claim in-service 
assaults occurred.

The resulting December 2007 VA psychiatric examination was 
conducted for purposes featuring an inquiry as to whether 
there is any evidence of action or behavioral changes 
corroborating the veteran's account of the occurrence of in-
service assaults.  The Board considers such a question of 
interpreting any shown behaviors to be an essentially 
psychiatric determination, within the realm of the expertise 
of psychiatric professionals.  The VA examiner personally 
interviewed and evaluated the veteran at a December 2007 
appointment, and then requested to be furnished with the 
veteran's claims folder for review in order to address the 
essential questions in this case.  In the original December 
2007 report, the examiner anticipated that upon being 
provided the claims folder for review, "I certainly can 
discuss whether there was evidence of any sort of behavioral 
change or emotional change or disorder that might be recorded 
in the claims folder."  In February 2008, the examiner was 
provided with the opportunity to review the claims folder and 
authored an addendum presenting his impressions.  Most 
significantly, the February 2008 addendum contains the 
examiner's conclusion that "I am not finding evidence of 
behavioral change or action that would support her claimed 
inservice assault occurred."  Unfortunately, this conclusion 
clearly fails to provide a basis for corroborating the 
occurrence of an in-service stressor event.

The Board acknowledges that the examiner's February 2008 
report emphasizes that the veteran's statements have been 
consistent, and the examiner explains that PTSD often has 
delayed onset and it is plausible that the veteran "was 
reluctant to discuss this difficulty and may not have 
presented for treatment with any problems."  The Board 
understands and accepts these points.  Unfortunately, as a 
matter of law, the Board cannot grant the veteran's appeal in 
this case without objective verification of an in-service 
stressor event.  To the extent that the February 2008 report 
states that the examining psychologist found no evidence of 
behavior indicating the occurrence of an in-service assault, 
the report is unable to support the claim.

The Board acknowledges the suggestion of the veteran's 
representative, presented in July 2008, that an independent 
medical opinion was necessary to resolve this case.  However, 
the Board finds the February 2008 report to be an adequate 
presentation of a competent psychiatric opinion informed by 
the evidence in the claims-folder.  As the February 2008 
report is highly probative in addressing the essential 
question at issue, and as it is uncontradicted by any other 
competent evidence of record, the Board finds that no further 
delay of this adjudication for additional development in this 
regard would be necessary or helpful.

The Board has reviewed the entirety of the record for any 
other evidence which may provide objective corroboration of 
the veteran's claimed in-service stressors.  The Board 
acknowledges the November 2005 lay statement submitted by the 
veteran's sister which describes recollections of the 
veteran's change in behavior during her period of service.  
The Board understands the testimony in this letter, but must 
nevertheless find that it does not present adequate 
verification of the occurrence of the claimed in-service 
stressors to allow the Board to grant this claim.  This 
letter refers to the veteran's descriptions of the alleged 
in-service sexual assaults, but contains no reference to 
objective or contemporaneous evidence which might verify the 
stressors.  The Board is compelled to observe that although 
the November 2005 letter from the veteran's sister states 
that the veteran described elements of sexual assault over 
the phone during her military service in the 1980's, the 
veteran's own November 2006 hearing testimony contradicts 
this account; the veteran testified that she did not tell any 
family members of the alleged assaults until around 2005.  In 
any event, neither the November 2005 letter from the 
veteran's sister, nor any other evidence of record, suggests 
the existence of any contemporaneous documentation of the 
veteran reporting one of the claimed assaults.  Indeed, the 
veteran's November 2006 hearing testimony indicates that she 
never made such a report until approximately 17 years 
following separation.

The Board also notes that the November 2005 letter from the 
veteran's sister presents hindsight recollections of the 
author's impression of changes in the veteran's behavior 
during her time of service.  The Board has given significant 
consideration to the account presented in the letter.  
Without reaching the question of the reliability of this 
letter as evidence of behavioral changes from a period of 
service that ended 17 years prior, the Board cannot find that 
it provides an adequate basis for granting this appeal.  The 
Board notes that this letter was included in the claims file 
that was reviewed by the VA psychiatric examiner in February 
2008; the February 2008 report presents the expert's express 
competent conclusion that there was no evidence of behavioral 
change or action that would help verify the occurrence of the 
claimed in-service stressors.  The February 2008 report does 
not otherwise direct any attention to the November 2005 
letter.  Thus, there is no competent evidence of record to 
indicate that any claimed behavioral changes have been 
psychiatrically determined to show a likelihood of the 
claimed sexual assaults.

The Board is not at liberty to resolve this psychiatric 
question in the veteran's favor without a competent 
psychiatric opinion supporting such a conclusion.  The Board 
may not engage in its own medical analysis and, thus, may not 
reach the specific medical conclusions suggested by the 
veteran.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  The 
Board must rely upon the conclusions of medical experts 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

The Board has reviewed all of the other medical evidence, the 
veteran's statements and testimony, the service records, and 
the submissions of the veteran's representative.  
Unfortunately, the Board cannot find that evidence has yet 
been produced sufficient to establish a verified in-service 
stressor event which would allow the Board to grant this 
appeal under 38 C.F.R. § 3.304(f).  To the extent that the 
veteran contends that she suffers from PTSD due to personal 
assault during service, corroborating evidence is required to 
verify stressor events presented in the veteran's testimony.  
The only evidence of in-service stressor events are, however, 
contained in the veteran's own testimony; no evidence 
providing objective corroboration has been revealed.  The 
Board has carefully reviewed the veteran's testimony and the 
entirety of the evidence in the claims-file.  Unfortunately, 
despite the veteran's cooperation and detailed testimony, no 
corroborating objective evidence of an in-service stressor 
event has been revealed.

The Board expresses that this decision does not involve any 
determination regarding the credibility of the veteran's 
testimony.  38 C.F.R. § 3.304(f) precludes the Board from 
granting this appeal without adequate verifying evidence of 
the stressor beyond the veteran's testimony.  It is not 
sufficient for the veteran to present consistent and credible 
testimony in order to prevail in this appeal; the claimed 
stressor events must be independently verified by other 
adequate evidence.  The only significant evidence of in-
service stressors in this care are, however, contained in the 
veteran's statements.  The Board may not consider such 
stressors to be verified.  Consequently, absent probative 
objective supporting evidence to corroborate the occurrence 
of a specific stressor-event, an essential element for a 
grant of service connection for PTSD is not established.

In view of the foregoing, the Board concludes that there is 
no verified in-service stressor event for the purposes of 38 
C.F.R. § 3.304(f).  In this respect, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  That benefit sought on appeal 
must, accordingly, be denied.  The law simply does not offer 
any basis for granting service connection for PTSD without a 
specific corroborated stressor event.

To the extent that the veteran otherwise asserts that the 
etiology of any current psychiatric diagnosis is related to 
service, the Board cannot find such an assertion to be 
probative.  Without the appropriate medical training or 
expertise, a lay person is not competent to render an opinion 
on a medical matter, such as, in this case, the etiology of 
the veteran's psychiatric disability.  See Espiritu v. 
Derwinski, 2 Vet.App. 292, 294-95 (1991).  Hence, any lay 
assertions in this regard have no probative value.

The preponderance of the objective evidence is against a 
finding that any of the veteran's claimed in-service stressor 
events have been verified.  Thus, as a preponderance of the 
evidence is against the claim for service connection, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


